                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

            Bradley Leak,              )             JUDGMENT IN CASE
                                       )
             Plaintiff(s),             )              3:17-cv-00717-FDW
                                       )
                 vs.                   )
                                       )
 Department of Public Safety Medical   )
            Department
            FNU Lynch
            FNU Burton
            FNU Brown,
           Defendant(s).               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 15, 2019 Order.

                                               January 15, 2019
